IN THE
                         TENTH COURT OF APPEALS

                                No. 10-17-00131-CR
                                No. 10-17-00132-CR

PADDOCK COLLINS,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                         From the 278th District Court
                             Walker County, Texas
                         Trial Court Nos. 27689 & 27691


                          MEMORANDUM OPINION


      In one plea hearing and one sentencing hearing, Paddock Collins made an open

plea of guilty to the court and was convicted of two separate offenses: evading arrest or

detention with a vehicle and unauthorized use of a motor vehicle. See TEX. PENAL CODE

ANN. §§ 38.04(b)(2)(A); 31.07 (West 2011). He was sentenced to 15 years and 10 years,

respectively, in prison. The sentences were ordered to run concurrently.

      Collins’s appellate attorney filed a motion to withdraw and an Anders brief in
support of the motion to withdraw in each case, asserting that the appeals present no

issues of arguable merit. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967). Counsel advised Collins that counsel had filed the motion and brief pursuant

to Anders and provided Collins a copy of the record, advised Collins of his right to review

the record, and advised Collins of his right to submit a response on his own behalf.

Collins submitted a response. The State did not reply.

        Counsel asserts in the Anders brief that counsel has made a thorough review of the

entire record, including the sufficiency of the open pleas of guilty and waivers of appeal

from the guilt phase, the punishment hearing, and the range of punishment. After the

review, counsel has concluded there is no non-frivolous issue to raise in these appeals.

Counsel's brief evidences a professional evaluation of the record for error, and we

conclude that counsel performed the duties required of appointed counsel. See Anders,
386 U.S. at 744; High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978); see also In re

Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008).

        In his response to counsel’s Anders brief, Collins contends the prosecutor failed to

keep the plea bargain, he should have been allowed to withdraw his guilty plea, his right

to confrontation of witnesses was violated, and his trial counsel was ineffective for failing

to object to extraneous evidence at the punishment hearing. The record does not support

Collins’s contentions.

        Upon the filing of an Anders brief, as the reviewing appellate court, it is our duty

to independently examine the record to decide whether counsel is correct in determining

Collins v. State                                                                        Page 2
that an appeal is frivolous. See Anders, 386 U.S. at 744; Stafford v. State, 813 S.W.2d 503,

511 (Tex. Crim. App. 1991). Arguments are frivolous when they "cannot conceivably

persuade the court." McCoy v. Court of Appeals, 486 U.S. 429, 436, 108 S. Ct. 1895, 100 L.

Ed. 2d 440 (1988).

        Having carefully reviewed the entire record, the Anders brief, and Collins’s

response, we have determined that these appeals are frivolous. See Bledsoe v. State, 178
S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We note, however, that costs were assessed

in both judgments of conviction. Where allegations and evidence of more than one

offense are presented in a single trial or plea proceeding, the trial court errs in

assessing costs in each conviction. Hurlburt v. State, 506 S.W.3d 199, 203-204 (Tex. App.—

Waco 2016, no pet.). Based on our precedent, abatement to the trial court for the

appointment of new counsel is not required. See Ferguson v. State, 435 S.W.3d 291 (Tex.

App.—Waco 2014, pet. dism.). Because this error does not impact the determination of

guilt or punishment and, therefore, does not result in a reversal of either judgment, we

may     modify     one   of   the   judgments   to   correct   the   erroneous   assessment

of costs. Id. Accordingly, the Judgment of Conviction by Court—Waiver of Jury Trial in

trial court case number 27689 is modified to delete the assessed court costs. We affirm

the trial court's Judgment of Conviction by Court—Waiver of Jury Trial in trial court case

number 27689 as modified and affirm the trial court's Judgment of Conviction by Court—

Waiver of Jury Trial in trial court case number 27691.

        Should Collins wish to seek further review of these cases by the Texas Court of

Collins v. State                                                                      Page 3
Criminal Appeals, he must either retain an attorney to file a petition for discretionary

review or must file a pro se petition for discretionary review. No substitute counsel will

be appointed. Any petition for discretionary review must be filed within thirty days from

the date of this opinion or the last timely motion for rehearing or timely motion for en

banc reconsideration has been overruled by this Court. See TEX. R. APP. P. 68.2. Any

petition and all copies of the petition for discretionary review must be filed with the Clerk

of the Court of Criminal Appeals. See TEX. R. APP. P. 68.3. (Tex. Crim. App. 1997, amended

eff. Sept. 1, 2011).   Any petition for discretionary review should comply with the

requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P.

68.4. See also In re Schulman, 252 S.W.3d at 409 n.22.

        Counsel's motions to withdraw from representation of Collins are granted, and

counsel is discharged from representing Collins. Notwithstanding counsel’s discharge,

counsel must send Collins a copy of our decision, notify him of his right to file a pro se

petition for discretionary review, and send this Court a letter certifying counsel's

compliance with Texas Rule of Appellate Procedure 48.4. TEX. R. APP. P. 48.4; see also In

re Schulman, 252 S.W.3d at 409 n.22.




                                          TOM GRAY
                                          Chief Justice




Collins v. State                                                                       Page 4
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed as modified
Affirmed
Opinion delivered and filed December 20, 2017
Do not publish
[CR25]




Collins v. State                                Page 5